DETAILED ACTION

Response to Amendment
Claims 1-5 and 8-13 are pending in the application.  Previous rejection under 35 USC 112 has been withdrawn as a result of the amendment to the claims submitted 5/3/2022.  Previous grounds of rejection under 35 USC 102 have been altered rejected under 35 USC 103 utilizing the previously applied references as a result of the amendment to the claims submitted 5/3/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Affinito et al. (US 2017/0141402) in view of Khiterer et al. (US 2014/0377670).
Regarding claim 1, Affinito et al. discloses in Figs 1-2, a negative electrode ([0112], [0047]) for a lithium secondary battery ([0002]) comprising: a lithium metal layer ([0031], [0112], [0213]); a first protective layer (ref 36) formed on a surface of the lithium metal layer ([0031], [0112], [0213]): and a second protective layer (ref 40) formed on a surface of (Fig 1) the first protective layer opposite (Fig 1) the lithium metal layer ([0031], [0112], [0213]), wherein the first protective layer (ref 36) and the second protective layer (ref 40) are different from each other in at least one property selected from the group consisting of ion conductivity and electrolyte uptake ([0036], [0044]), and the protective layers include lithium salts ([0105], [0037]) and materials comprising C, N, O ([0044], [0138]).

Affinito et al. does not explicitly disclose the first protective layer comprises PEO.

Khiterer et al. discloses in Figs 1-5, a battery ([0002]) including a lithium metal negative electrode ([0002]) comprising multiple protective layers ([0028]) including PEO therein ([0028]).  This configuration prevents dendrite growth in the negative electrode, thereby enhancing overall battery performance ([0028], [0010]).
Khiterer et al. and Affinito et al. are analogous since both deal in the same field of endeavor, namely, negative electrode polymer coatings.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the PEO disclosed by Khiterer et al. into the first protective coating of Affinito et al. to prevent dendrite growth in the electrode, thereby enhancing overall battery performance.

Regarding claim 2, modified Affinito et al. discloses all of the claim limitations as set forth above and also discloses the first protective layer (ref 36) and the second protective layer (ref 40) have different modulus values from each other ([0036], [0044], each comprise different materials).

Regarding claims 3-5, modified Affinito et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first and second protective layers have the electrolyte uptake, conductivity, or elastic modulus values of the instant claims.  As the protective coating structural integrity and conductivity are variables that can be modified, among others, by adjusting said material mix and thickness of said protective coating layers, with said coating structural integrity and conductivity both varying as the material mix and thickness of said protective coating layers is varied, the precise material mix and thickness of said protective coating layers would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed material mix and thickness of said protective coating layers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the material mix and thickness of said protective coating layers in the apparatus of Affinito et al. to obtain the desired balance between the coating structural integrity and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 8, modified Affinito et al. discloses all of the claim limitations as set forth above and also discloses the second protective layer (ref 40) comprises one or more second polymer elected from the group consisting of a second polyethylene oxide based polymer ([0104]) and second polypropylene oxide based polymer ([0106]), a second lithium salt ([0105], [0037]) and an oligomer comprising an acrylate functional group ([0016], [0105], [0125]).

Regarding claim 9, modified Affinito et al. discloses all of the claim limitations as set forth above and also discloses the second polymer is at least one selected from the group consisting of PEO ([0104]) and PPO ([0106]).

Regarding claim 11, modified Affinito et al. discloses all of the claim limitations as set forth above and also discloses the first protective layer (ref 36) has a thickness of 0.1 to 5 microns ([0045]).

Regarding claim 12, modified Affinito et al. discloses all of the claim limitations as set forth above and also discloses the second protective layer (ref 40) has a thickness of 0.1 to 5 microns ([0076], [0102]).

Regarding claim 13, modified Affinito et al. discloses in Figs 1-2, a lithium secondary battery ([0002]) comprising:  a positive electrode (ref 150), the negative electrode ([0112], [0047]) as set forth above; and an electrolyte solution (ref 140).

Regarding claim 14, modified Affinito et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode (ref 150) comprises a sulfur compound in an active material ([0024], [0033], [0169]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Affinito et al. (US 2017/0141402) in view of Khiterer et al. (US 2014/0377670) as applied to claim 8 above, and further in view of Misumi et al. (US 2010/0119939).
Regarding claim 10, modified Affinito et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the oligomer comprising the acrylate functional group is an oligomer having 6 acrylate functional groups.
Misumi et al. discloses in Figs 1-4, a negative electrode ([0243]) including a polymer protective film thereon comprising dipentaerythritol hexaacrylate ([0252]).  This configuration enhances the structural integrity of the polymer film and enhancing overall battery performance ([0254], [0013], [0012]).
Misumi et al. and Affinito et al. are analogous since both deal in the same field of endeavor, namely, negative electrode polymer coatings.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the dipentaerythritol hexaacrylate disclosed by Misumi et al. into the polymer coating of Affinito et al. to enhance the structural integrity of the polymer film coating and enhance overall battery performance.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.


Applicants argue a person of ordinary skill in the art would not have been motivated to combine only the material layers of 110 and 112 of Khiterer without the graphene oxide layer 115 since this is the layer that is achieving the prevention of dendrite growth contrary to the Examiner’s assertion.  Applicants point to [0028] of Khiterer to illustrate this point.
However, Khiterer states throughout its disclosure that its invention includes a number of features attractive to battery technology in general.  Preventing dendrite growth is one such attribute, as are enhanced conductivity, thinness and flexibility, and a polymeric component to allow enhanced chemical stability and physical properties (Abstract, [0010], [0028], etc.).  PEO is a component of the protective film and contributes to the aforementioned positive attributes of the protective layer of Khiterer (Abstract, [0010], [0024]-[0029], [0046], [0048]).  Thus, adding the PEO of Khiterer will contribute to the aforementioned positive attributes of a battery utilizing Khiterer’s material, even if the reference states at [0028] that the GO inhibits dendrite growth.  The addition of PEO will result in positive attributes being realized and thus presents a reason to be combined with Affinito.
Further, including the PEO and GO of Khiterer in the protective layer would allow a battery utilizing this material to experience the aforementioned positive attributes.  Nothing in the language of amended instant independent claim 1 teaches against incorporating PEO and GO as taught by Khiterer.  It is noted that the language of instant independent claim 1 is “comprises”, which does not limit the inclusion of other materials into the protective layer.
Further still, as eluded to by the Applicants, Khiterer discloses both general positive attributes of the protective layer in some areas/paragraphs of its disclosure and more specific attributes in other areas/paragraphs of its disclosure.  A reading of either would lead one of ordinary skill in the art to combine the PEO of Khiterer with Affinito for the reasons mentioned by Khiterer.  The Abstract, [0010], [0048] appear to be general recitations of positive attributes of the material of Khiterer while [0028] and specific lines of [0010] appear to be specific attributes of each respective material.  Thus while it is said that the PEO of Khiterer is utilized to enhance chemical stability and tune physical properties of the protective layer and/or detracts from dendrite growth, a reading of both the of the general and specific passages of Khiterer gives reason to combine the PEO (and perhaps the GO as well) of Khiterer with the material of Affinito.  As such, the combination of Khiterer with Affinito is deemed proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725